Citation Nr: 0520917	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-27 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for gastritis, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a psychiatric 
disorder, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from November 1952 to 
October 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), in San Juan, the 
Commonwealth of Puerto Rico.  

In November 2003, the veteran provided testimony before a 
hearing officer at the regional office.  During that hearing, 
the veteran contended that because of his service-connected 
disabilities, he was unable to work.  He further stated he 
believed that he had a prostate condition that was due to his 
military service and that he was losing his eye sight as a 
result of his Korean War era service.  The record reflects 
that these issues have not been developed by the RO.  As 
such, they are not before the Board on appeal and they are 
referred back to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

The record reflects that the veteran was originally granted 
service connection for chronic gastritis via a rating action 
from June 1967.  A disability evaluation of 10 percent was 
assigned at that time.  Eighteen months later, in January 
1969, the veteran's rating was amended so that the overall 
disability reflected a psychophysiological gastrointestinal 
reaction.  An evaluation of 30 percent was assigned.  

In February 1996, the veteran submitted a claim asking that 
his psychophysiological gastrointestinal reaction be assigned 
a rating in excess of 30 percent.  The RO reviewed the 
obtained evidence and in November 1996, the RO denied the 
veteran's claim.  The record reflects that the veteran 
submitted a VA Form 21-4138, Statement in Support of Claim, 
in April 1998 again asking for an increased evaluation.  The 
veteran asserted that he was 100 percent disabled because of 
the disorder.  The claims folder also shows that some 
documents belonging to another veteran were misfiled in the 
veteran's claims folder.  These documents pertained to an 
appeal for a [redacted].  Following those 
documents is a reference to a "pending claim" - see VA Form 
21-4138, Statement in Support of Claim, dated August 24, 
1998.  

The RO subsequently issued a rating action in October 1998 
that denied the veteran's claim.  The claims folder does not 
contain a notice of disagreement or a statement of the case 
following the October 1998 rating action.  However, there is 
a VA Form 9 claiming that the veteran was appealing all of 
the issues listed on the statement of the case and any 
supplemental statements of the case that the local VA office 
sent to me.  He also informed the RO that he wanted a BVA 
hearing in Washington, DC.  Subsequent to that document, 
there is no clue as to what happened to the veteran's appeal.  
That is, it is unclear as to whether a statement of the case 
was ever produced.  Also, it is unknown if the claims folder 
was put aside somewhere for further processing in conjunction 
with the veteran's request for a BVA hearing.  

In February 2003, the RO issued a rating decision.  In that 
action, the RO bifurcated the veteran's previous rating.  The 
reasoning behind the bifurcation was as follows:

We have granted service connection for 
chronic gastritis because based on a 
change in the regulation of mental 
disorder, we must evaluate your medical 
condition separate to your mental 
condition. . . . 

With that action, the RO assigned a 10 percent evaluation for 
gastritis and a 30 percent evaluation for "psychological 
symptoms affecting a medical condition".  The veteran was 
notified of this decision and he submitted a notice of 
disagreement.  The claim has since been transferred to the 
Board for appellate review.

Before the Board proceeds with its review of the veteran's 
claim, it is the opinion of the Board that the claim must be 
returned to the RO for additional processing and development.  
That is, the RO must go through its files to determine 
whether the initial "amendment" of the rating in January 
1969 was proper or whether the RO should have simply granted 
secondary service-connection for a psychiatric disorder 
secondary to a gastrointestinal condition.  If that is the 
case, then the veteran may be eligible for additional 
benefits from January 1969.

The RO must also investigate its files to determine whether 
the veteran filed a notice of disagreement in 1996 through 
1998, and whether a statement of the case was issued in 
response to any type of notice of disagreement.  Such an 
issuance would explain the veteran's submission of a VA Form 
9 November 1998.  If it is determined that the veteran did 
have an open claim that was not properly forwarded to the 
Board for review, the RO must process the veteran's claim 
accordingly.  Such a determination is necessary because it 
may affect the amount of disability pay the veteran may 
receive.  Moreover, it may extend the window of evidence 
reviewed by the Board with respect to the Board's review of 
the veteran's increased evaluation claim.

Also, the RO must review the claims folder and determine 
whether error was committed in not assigning a bifurcated 
rating for gastritis and a psychiatric disorder as a result 
of changes affecting the laws and regulations concerning the 
diagnosis and evaluation of mental disorders (see 38 C.F.R. 
§§ 4.125, 4.126, 4.130 (1996) and (2004), as amended by 61 
Fed. Reg., No. 196, 52695-52702 (October 8, 1996)).  Such a 
determination is necessary because it may affect the amount 
of disability pay the veteran may receive.  Moreover, it may 
extend the window of evidence reviewed by the Board with 
respect to the Board's review of the veteran's increased 
evaluation claim.  

Additionally, the RO issued a VCAA letter August 2002.  In 
phrasing the issue, the RO stated that the veteran was filing 
a claim for an increased evaluation secondary to a dental 
condition.  This is not the case.  The veteran filed a claim 
for entitlement to service connection for a dental disorder.  
He also requested an increased evaluation for his gastro-
psychiatric service-connected disability.  It is the Board's 
opinion that the RO's mischaracterization of the issues on 
appeal could cause some confusion in the mind of the veteran.  
As such, the claim must be returned so that a new VCAA letter 
may be issued with the issues correctly stated in the opening 
paragraph of the notice letter.  Also, based on the preceding 
paragraphs, it may be necessary for the RO to provide 
additional information to the veteran with respect to what he 
must do in order to prevail on his claim.  The RO must do 
this because VA has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004).  Furthermore, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

Based upon the evidentiary record in the instant case, as 
discussed above, and in light of the applicable provisions of 
the VCAA, it is the Board's opinion that such development and 
action should be accomplished before the Board's decision on 
the merits of his claim is issued.  Accordingly, further 
appellate consideration will be deferred and the case is 
REMANDED to the RO for the following actions:

1.  The RO should review the rating 
action issued on January 21, 1969, and 
determine whether the veteran should have 
been assigned separate rating evaluations 
for gastritis and a psychiatric disorder 
secondary to gastritis.  The RO must 
issue a rating decision elucidating its 
actions and inform the veteran, and his 
accredited representative, of its 
decision.  If the RO committed clear and 
unmistakable error with respect to that 
decision, it should be so noted.  

2.  The RO should review its files to 
determine whether the veteran's claim 
actually stems from actions accomplished 
in 1996, 1997, and 1998.  The RO should 
specifically investigate whether any 
information provided to or by the veteran 
was misfiled, and the RO should ask the 
accredited representative for assistance 
if necessary.  It is noted that the 
veteran's claim folder contains 
information that should have been filed 
in the claims folder of [redacted]
[redacted] ([redacted]).  The RO should 
review Mr. [redacted] claims folder 
to determine whether any of the veteran's 
documents have been misfiled in Mr. [redacted] 
[redacted] claims folder.  Also, the RO 
should ask the accredited representative 
whether it has a copy of any statement of 
the case that was issued in 1996, 1997, 
and/or 1998.  All copies of obtained 
documents should be included in the 
claims folder for review.  All actions 
accomplished should be annotated and 
included in the claims folder for review 
by the Board, if necessary.  

3.  The RO is instructed to review its 
November 1996, October 1998, and March 
1999, and determine whether it should 
have bifurcated the veteran's service-
connected disability evaluation in 
accordance with the rating criteria for 
gastrointestinal disorders and 
psychiatric disabilities.  For reference, 
the RO should review its February 2003 
rating action which did, in fact, 
bifurcate the disabilities, if there are 
any questions concerning bifurcation.  
The RO should make any and all changes as 
is necessary and inform the veteran (and 
his accredited representative) of those 
changes.  It is noted that if the RO has 
determined that the veteran should have 
been received two separate disability 
ratings from 1969, then it is not 
necessary to accomplish the tasks noted 
in this paragraph.  

4.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b)(1) (2004), as well as 
VAOPGCPREC 7-2004, are fully complied 
with and satisfied in accordance with any 
changes that this remand may precipitate.  
In particular, the RO must inform the 
claimant:  (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
an increased evaluation claim; (3) about 
the information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA.

5.  If it is determined that the veteran 
did perfect an appeal with respect to a 
rating decision that was issued in 1996, 
1997, or 1998, the RO should schedule the 
veteran for a hearing before the Board, 
as he requested on the VA Form 9 
submitted in November 1998.  If the 
veteran informs the RO that he no longer 
wishes the opportunity to present 
testimony before the Board, this should 
be noted in the claims folder.  

Following completion of the above actions, the RO should 
review the veteran's claims and determine whether increased 
ratings are warranted.  If any determination remains adverse 
to the veteran, he and his representative should be provided 
a supplemental statement of the case that contains any 
additional evidence, citations of applicable laws and 
regulations not previously provided, and the reasons and 
bases for the decision.  The veteran and his representative 
should be given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



